  Case 1:17-cr-10092-STA Document 51 Filed 10/17/18 Page 1 of 5                     PageID 142




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
vs.                                                                  Cr. No. 17-10092-A

KRYSTLE SHEALS

                       Defendant.


  REPLY TO GOVERNMENT’S MOTION TO QUASH SUBPOENA AND RESPONSE TO
                           COURT ORDER


       NOW IN THE COURT, through undersigned counsel comes the defendant in the above-

captioned matter who files this Reply to the United States Motion to Quash Subpoena and to the

Court’s Order Requiring Hearing on Government’s Motion to Quash and Defendant’s Ex Parte

Motion for Subpoenas.

       In response to the Motion to Quash filed by the United States and in response to the Court’s

Order requiring a hearing on the same, defendant acknowledges defects in her compliance with

Federal Rules of Criminal Procedure Rule 17 in the subpoena to Nichols Fire and Safety. However,

defendant intends to correct the technical errors and fully comply with Rule 17. Defendant opposes

the Motion to Quash for the following non-exclusive reasons:

       Defendant suggests that the United States does not have standing to object to a subpoena

issued to any witness, even if the witness is a victim in a criminal matter. “A

party has standing to move to quash a subpoena addressed to another if the subpoena infringes

upon the movant's legitimate interests.” In re Grand Jury, 619 F.2d 1022, 1027 (3rd Cir. 1980).

“The prosecution’s standing rests upon its interest in preventing undue lengthening of the trial,
  Case 1:17-cr-10092-STA Document 51 Filed 10/17/18 Page 2 of 5                      PageID 143




undue harassment of its witness, and prejudicial over-emphasis on credibility.” United States v.

Raineri, 670 F.2d 702, 712 (7th Cir. 1982). However, relevant evidence means “evidence having

any tendency to make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence.” Fed.R.Evid. Rule

401. Generally, relevant evidence is admissible at trial unless the Constitution, a statute, or a

rule provides otherwise. Fed.R.Evid. 402. Finally, even relevant evidence “may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.” Fed.R.Evid. 403. Importantly to the standing objection is

that defendant avers that the subpoena issued to Nichols Fire and Safety is not intended nor will

result in undue lengthening of the trial, undue harassment of its witness nor cause prejudicial

over-emphasis on credibility. Defendant respectfully requests an ex parte hearing at which time

counsel may represent to the court the basis for the above assertion.

       The United States alleges that defendant is using the subpoena as an additional means of

discovery. Importantly, Rule 16 requires the government to “permit the defendant to inspect and

to copy or photograph books, papers, documents, data, photographs, tangible objects, buildings

or places, or copies or portions of any of these items.” Fed.R.Crim.P. 16(a)(1)(E). However

“this obligation does not arise if the items are not in the government’s possession, custody or

control, the item is material to preparing a defense, the government intends to use the item in its

case in chief or the item was obtained from the defendant.” United States v. Raineri, 670 F.2d.

702, 712 (7th Cir. 1982). Distinct from the discovery process, Rule 17(c) “assures the defendant

of her constitutional right to have compulsory process for obtaining witnesses in his favor, by

providing a means to subpoena witnesses and document for a trial.” Id. Defendant, having been

employed by Nichols Fire and Safety has enough knowledge of the banking records and the book
  Case 1:17-cr-10092-STA Document 51 Filed 10/17/18 Page 3 of 5                       PageID 144




keeping records that the request is made in good faith, is not a “fishing expedition” and that the

subpoenaed items “are material to an issue in the case.” United States v. Al-Amin, 2013 WL

3865079 at*6 (E.D.Tenn.2013). If required counsel for defendant will explain to the Court ex

parte and with specificity, the relevance of the items, the materiality of the items, the

admissibility of the material and why the specific items are essential to defendant’s constitutional

right to a fair trial and an effective defense. However, at this time defendant objects to

disclosing this information to the United States.

       In response to the Court’s Order to serve a copy of defendant’s ex parte motion upon the

government who will then provide a copy to the victim, defendant objects for the following non-

exclusive reasons:

       Rule 17 states:
              After a complaint, indictment, or information is filed, a subpoena
              requiring the production of personal or confidential information about
              a victim may be served on a third party only by court order. Before
              entering the order and unless there are exceptional circumstances, the
              court must require giving notice to the victim so that the victim can
              move to quash or modify the subpoena or otherwise object (emphasis
              added).
              Federal Rules of Criminal Procedure, Rule 17(c)(3), 2018


       The above cited Rule states that the subpoena be served upon the victim, to which

defendant has no objection. If the victim, Nichols Fire and Safety has an objection to the

subpoenas, then standing to object is with Nichols Fire and Safety. “The Government cannot

undertake to act as counsel to its witnesses. If a Government witness needs counsel, and

cannot afford to retain his or her own counsel, the Court would consider the appointment of

counsel. But the Government's interests and that of its witnesses are not identical and it would

therefore be inappropriate for the Government's attorney to act as counsel to its witnesses.”

United States v. Nachamie, 91 F. Supp. 2d 552, 560–61 (S.D.N.Y. 2000).
  Case 1:17-cr-10092-STA Document 51 Filed 10/17/18 Page 4 of 5                       PageID 145




       Defendant intentionally filed her motion ex parte and under seal so as to protect specific

trial strategy and defenses from being revealed to the prosecution pretrial. Though counsel for

defendant has discussed these subpoenas in generalities with Assistant United States Attorney

Matthew Wilson, defendant objects to fully disclosing by way of a detailed unsealed motion, her

trial strategy and defense, thus the rationale for filing the motion ex parte and under seal.

Furthermore, defendant objects to disclosing the same in open court at the Court ordered

Hearing.

       For the reasons stated above, defendant prays that this Honorable Court, after an ex parte

hearing, deny the United States’ Motion to Quash and that the Order to serve a copy of

defendant’s subpoenas on the victim by way of the United States be reconsidered and that the

Order be amended to order defendant provide notice to Nichols Fire and Safety directly, as

provided in Rule 17.



                                               Respectfully submitted,

                                               /s/ Lee Gerald_____
                                               Lee Gerald
                                               Attorney at Law
                                               619 South Cooper
                                               Memphis, TN 38104
                                               (901) 525-8848




                                  CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Reply to Government’s Motion to Quash Subpoena
and Response to Court Order has been electronically forwarded to Mr. Matthew J. Wilson,
Assistant U.S. Attorney, 109 South Highland Avenue, Suite 300 Jackson, TN 38301.

       This the 17th day of October, 2018.
Case 1:17-cr-10092-STA Document 51 Filed 10/17/18 Page 5 of 5   PageID 146




                                 /s/Lee Gerald____
                                 Lee Gerald
                                 Attorney at Law
